De Vries, Judge,
delivered the opinion of the court:
The imported merchandise consists of mother-of-pearl staves and name rings, imported and suitable for no other use than mountings or embellishments for opera glasses.
As the scope of the word “mountings” will hereinafter be shown to be pertinent, it may be well to amplify its inclusiveness by quotation from lexicographic authority:
Webster’s New International Dictionary (1916):
Mounting.— * * * 2. That which serves as a mount or by which anything is prepared or equipped for use, or set off to advantage; equipment; embellishment; setting; as, the mounting, or nonoptical parts (pier axes, circles, tubes, etc.), of a telescope, sword, diamond, gun, or picture. [Italics ours.] .
New Standard Dictionary (1916):
Mounting — . * * * 2. That by means of which anything is prepared for use, preservation, examination, exhibition, or ornament;- equipment; embellishment. [Italics ours.]
Oxford Dictionary (1908):
Mounting.— * * * 2. Something that serves as a mount, support, or setting to anything.
* * * 1793. W. & S. Jones Catal. Optical, etc. Instr. 1. Reading and burning glasses, in various mounting.
The merchandise was classified for dutiable purposes by the collector of customs at the port of Chicago as “mountings for opera glasses” under the provisions of paragraph 93 of the tariff act of 1913. The importers protested, claiming it dutiable as manufactures of mother-of-pearl under paragraph 369 of said act.
S.aid paragraph 93 in parent form first .appeared as paragraph 111 of the tariff act of 1897 as follows:
111. Opera and field glasses, telescopes, microscopes, photographic and projecting lenses and optical instalments, and frames or mounting for the same; all the foregoing not specially provided for in this act, 45 per centum ad valorem.
*155The provision appeared in substantially the same language in the tariff act of 1909 as paragraph 108, as follows:
108. Opera and field glasses, telescopes, microscopes, photographic and projection lenses and optical instruments, and frames or mountings for the same; all the foregoing not specially provided for in this section, 45 per centum ad valorem.
By the tariff act of 1913 these provisions were segregated and enacted as paragraphs 93 and 94, respectively, reading:
93. Opera and field glasses, optical instruments and frames and mountings for the same; all the foregoing not specially provided for in this section, 35 per centum ad valorem.
94. Surveying instruments, telescopes, microscopes, photographic and projection lenses, and frames and mountings for the same, 25 per centum ad valorem.
The determinative question of law here presented is, does the word “mountings” in paragraph 93 modify and refer back to the words “opticalinstruments” alone, or to the words “opera and field glasses” as well? We have delineated the above legislative history for the reason that thereby light upon the issue is afforded. When the legislature of 1913 dismembered paragraph’lll of the act of 1897 and paragraph 108 of the act of 1909 it obviously did so with a view to separating into different paragraphs the several groups of things therein enumerated in order to provide different rates of duty according thereto, prescribing 35 per cent upon those grouped under paragraph 93 and 25 per cent upon those included within paragraph 94. That Congress deemed the words “frames, and mountings for the same” as relating back to all the preceding enumerations of the parent paragraphs (111 and 108, supra) is conclusively shown by its insertion in both paragraphs 93 and 94 of the act of 1913 in connection with and modifying each of the therein enumerated groups.
While the question was not directly presented to the court, this conclusion was assumed as the correct construction in United States v. American Express Co. (7 Ct. Cust. Appls., 169; T. D. 36490), wherein we said in construing paragraph 94, supra:
If that restricted meaning, however, is given to the terms “frames” and “mountings” when applied to projection lenses, the same restricted meaning must be given to them when applied to the surveying instruments and telescopes provided for in the'same paragraph, and that we do not think can be done, inasmuch as surveying instruments and telescopes are certainly something more than mere lenses. (See “Telescope,” Standard Dictionary and Encyclopedia Britannica.) If frames and mountings for surveying instruments and telescopes mean the supporting structure and certain adjuncts of those instruments required for their use, then they must mean the supporting structure and certain adjuncts of a projection lens required for its use.
The court is of the opinion, therefore, that the importations are “mountings,” within the terms of said paragraph 93, and that the “mountings” therein provided for are equally those for opera glasses as well as for optical instruments.

Reversed.